DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.  Claims 1-9 were previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 2009/0075063 A1).
	Regarding claim 10, Iida discloses an automobile water-based paint which may be used as a base coat (primer coating composition) [0001, 0193].  Although Iida discloses a primer coating composition, this is an intended use limitation as it has no bearing on the structure of the composition.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).  Iida discloses the paint comprises a hydroxyl-containing resin of at least one kind of resin selected from the group consisting of hydroxyl-containing acrylic resin and a hydroxyl-containing polyester resin wherein the ratio of concurrent use is preferably within a range of 20-80 mass% of hydroxyl-containing acrylic resin which overlaps the claimed range[0022].  The hydroxyl-containing polyester resin has a weight-average molecular weight within a range of 500-50,000 [0089].  As shown in Examples 1-6, 11-12, 15, and 22, the hydroxyl-containing polyester resin has a weight-average molecular weight which is within the claimed range.  The curing agent includes a polyisocyanate compound [0149, 0158].  
	Regarding claim 12, Iida discloses the hydroxyl-containing polyester has a hydroxyl value of 150 mgKOH/g as shown in the Production Example 14 and Table 2.
	Regarding claim 13, based on calculations, the amount of the hydroxyl-containing polyester resin is from 20-80 mass% [0022].  As shown in Examples 1-6, 11-12, 15, and 22, the amount of the polyester is about 36 wt% based on solids weight of the (meth)acrylic polymer and the polyester.
	Regarding claim 14, Iida discloses the hydroxyl-containing acrylic resin has a hydroxyl value of  10-100 mgKOH/g which significantly overlaps the claimed range [0031], and has a weight average molecular weight of 6,000-200,000 which overlaps the claimed range and would be expected to have similar properties [0032].
Regarding claim 15, Iida discloses the primer coating composition as shown above in claim 10.  Iida discloses the hydroxyl-containing resin is generally within a range of 30-95 mass% and the curing agent is generally within a range of 5- 70 mass% based on the total solid mass of the hydroxyl-containing rain and curing agent [0166].
In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 2009/0075063 A1).
	Regarding claim 16, Iida discloses an automobile water-based paint which may be used as a base coat (primer coating composition)[0001, 0193].  Although Iida discloses a primer coating composition, this is an intended use limitation as has no bearing on the structure of the composition.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).  Iida discloses the paint comprises a hydroxyl-containing 
	Regarding claim 18, Iida discloses the hydroxyl-containing polyester has a hydroxyl value of 150 mgKOH/g as shown in the Production Example 14 and Table 2.
	Regarding claim 19, Iida discloses the hydroxyl-containing acrylic resin has a hydroxyl value of 10-100 mgKOH/g which significantly overlaps the claimed range [0031], and has a weight average molecular weight of 6,000-200,000 which overlaps the claimed range and would be expected to have similar properties [0032].
Regarding claim 20, Iida discloses the primer coating composition as shown above in claim 10.  Iida discloses the hydroxyl-containing resin is generally within a range of 30-95 
	However, Iida does not limit the primer coating composition has an equivalent ratio of isocyanate groups to hydroxyl groups of from 0.5 : 1 to 1.8: 1.  As the water resistance is variable that can be modified by adjusting said amount of curing agent, such as polyisocyanate [0148], the precise equivalent ration would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, equivalent ration, and the motivation to do so would have been to obtain desired water resistance(In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  

Terminal Disclaimer
The terminal disclaimer filed on 01/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent No. 10597554 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) The declaration under 37 CFR 1.132 filed 01/12/2022 is insufficient to overcome the rejection of claims 10 and 12-15 based upon Iida (US 2009/0075063 A1) as applied under 35 USC 103 as set forth in the last Office action because:  Applicant’s showing for unexpected results is based on Example 1 and Comparative Example 3.  The Mw of the polyester polymer in the primer coating composition in Example 1 is limited to 1,912.  In Comparative Example 3, the molecular weight is limited to 5,995.  The criticality of the claimed range has not been shown.  No trend for the claimed range has been shown.  Furthermore, in the primer coating composition of claim 1, any (meth)acrylic polymer comprising hydroxyl groups may be used, any polyester comprising hydroxyl groups meeting the weight average molecular weight of less than 3000 and any crosslinking agent having at least two isocyanate groups.  Only one type of polyester, one hydroxyl functional acrylic polymer, and isocyanurate as the crosslinking agent is used.  No trend has been established for all the possibilities of compositions that meet the claimed limitations.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 f.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d).  There is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition. MPEP § 716.02(d)(I).  
	B) Applicant’s argument that the Mw range of 500-50,000 of the hydroxyl-containing polyester resin (A20 per the teachings of Iida is a very broad range (page 3) is not persuasive.  As shown in Examples 1-6, 11-12, 15, and 22, the hydroxyl-containing polyester resin has a weight-average molecular weight which is within the claimed range.  As shown in Production Example 14, the weight average molecular weight of the hydroxyl-containing polyester resin is 
	C) The previous nonstatutory double patenting rejection is withdrawn in light of the terminal disclaimer filed as discussed above.

Allowable Subject Matter
Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Iida (US 2009/0075063 A1) does not teach or suggest the (meth)acrylic polymer has a Tg of at least 30°C.  Fenn (US 6,482,474 B1) teaches acrylic addition polymers having a glass transition from 20 to 70°C (C3/L4547).  However, Iida is concerned with a water-based paint, while Fenn discloses a coating composition comprising organic solvent.  Furthermore, Fenn does not disclose a combination of the acrylic addition polymer and polyester polymer (C2/L55-59).  One of ordinary skill in the art before the effective art would not look to the teachings of Fenn to chose the glass transition temperature of the acrylic polymer since the composition per the teachings of Fenn is not aqueous.  Also the prior art does not recognize the significance in the blend of polyester and polyacrylic.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767